Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Tristan Blayde Flowers, Appellant                     Appeal from the 5th District Court of Cass
                                                      County, Texas (Tr. Ct. No. 2017F00270).
No. 06-18-00105-CR         v.                         Opinion delivered by Justice Burgess, Chief
                                                      Justice Morriss and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Tristan Blayde Flowers, pay all costs of this appeal.


                                                       RENDERED AUGUST 14, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk